Citation Nr: 0411325	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to restoration of a 50 percent disability evaluation 
for right total hip replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from October 1973 to February 
1978.  This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  That rating decision reduced the evaluation 
of the veteran's service connected right total hip replacement 
from 50 percent to 30 percent disabling.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  On February 17, 2000, the veteran underwent right total hip 
replacement; the medical evidence of record demonstrates that the 
veteran's current, post-surgical right hip disability is 
manifested by occasional pain, slight limitation of hip motion, 
and a slight limp; the evidence does not demonstrate painful 
motion or weakness sufficient to require the use of crutches.  


CONCLUSION OF LAW

Restoration of the 50 percent rating for the appellant's service-
connected total right hip replacement is proper, and the criteria 
for a rating greater than 50 percent are not met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, 
Diagnostic Code 5054 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim (inapplicable 
here), redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the May 2003 statement of the case 
(SOC) of the evidence necessary for entitlement to restoration.  
The Board concludes that the discussion in the SOC adequately 
informed the appellant of the evidence needed to substantiate his 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The RO sent the appellant 
letters dated in June 2001 and September 2001 that informed him of 
the VCAA provisions and requested additional evidence.  These 
letters notified the veteran of the type of evidence necessary to 
substantiate the claim.  They informed her that VA would assist in 
obtaining identified records, but that it was the veteran's duty 
to give enough information to obtain the additional records and to 
make sure the records were received by VA.  The veteran has been 
provided with VA examinations to ascertain the current extent of 
his service connected hip disability, and VA medical records have 
been obtained.  There is no indication in the record that relevant 
evidence has not been obtained; the veteran has submitted 
additional argument, but has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  Notwithstanding, VA's 
Office of General Counsel recently held that the Court's statement 
in Pelegrini regarding the "fourth element" was "obiter dictum and 
is not binding on VA" and that "section 5103(a) does not require 
VA to seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, VCAA notice was provided to the veteran prior to the 
initial AOJ adjudication reducing his evaluation, and thus, the 
timing of the notice complies with the express requirements of 
Pelegrini.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Service connection for status post femoral fracture with aseptic 
necrosis with total right hip replacement was granted by rating 
decision dated in July 1991.  A 30 percent evaluation was assigned 
from December 1990.  A February 1997 rating decision increased the 
evaluation to 50 percent from August 1, 1996.

On February 17, 2000, the veteran underwent right total hip 
replacement.  He was in receipt of a total rating effective from 
March 2, 2000 to April 30, 2001.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5054 (2003).  Upon completion of the one year 
period mandated by Code 5054, the RO assigned a 50 percent 
schedular rating, from May 1, 2001.  This remained in effect to 
December 1, 2001, at which time a decision implementing a rating 
reduction to 30 percent became effective.  38 U.S.C.A. § 3.105(e) 
(2003).  

The provisions of Diagnostic Code 5054, pertaining to rating of 
hip replacement (prosthesis) provide as follows:

Following implantation of prosthesis with painful motion or 
weakness such as to require the use of crutches ................ 
90

Markedly severe residual weakness, pain or limitation of motion 
following implantation of prosthesis ............................. 
70

Moderately severe residuals or weakness, pain or limitation of 
motion 
................................................................ 
50

Minimum rating 
..................................................... 30

38 C.F.R. § 4.71a, Diagnostic Code 5054 (2003).  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified at 
his or her latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at their present level.  
Unless otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).  

In this case, the veteran was properly notified of the proposed 
reduction by a rating decision dated in June 2001.

When the evidence indicates that a condition has stabilized to the 
point that a particular rating has continued for a long period of 
time (five years or more), and an examination indicates 
improvement in the condition, the rating agency must review the 
entire record of examinations and the medical-industrial history 
in order to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a result 
of general examination and the entire case history.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of reduction.  
In arriving at a determination that there is material improvement 
in a physical or mental condition, the rating agency must consider 
whether the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings 
which have continued for long periods at the same level (five 
years or more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these disabilities 
will warrant reduction in rating.  38 C.F.R. § 3.344(c).

Though a 50 percent (or greater) evaluation was in effect for over 
five years, this is a case in which the disability has not become 
stabilized; the hip replacement surgery was required due to 
increased symptomatology, and his hip disability could not be said 
to have been stabilized when considering the need for surgery and 
the chance of improvement following the prosthetic implant.  Thus, 
the Board finds that 38 C.F.R. § 3.344 is not applicable.

Nevertheless, the 50 percent evaluation was assigned based on a 
September 1996 VA outpatient record that noted sharp pain in the 
right hip and that the veteran limped, as well as a November1996 
VA orthopedic clinic consultation that noted sharp pain with 
walking, although there was good hip motion and no touch 
tenderness.

Following the right hip total replacement in February 2000, a VA 
examination was conducted in May 2001.  The veteran reported that 
he had been doing fairly well since his surgery, and worked as a 
computer technician.  He noted some limited, slight loss of motion 
but otherwise had no specific pain regarding his right hip.  On 
examination, his surgical incision was well-healed.  He had 80 
degrees of right hip motion (left hip had 90 degrees); external 
rotation of 50 degrees (same on the left); internal rotation of 10 
degrees (left, 20).  There was no significant pain with ranges of 
motion.  X-rays showed the components of the hip replacement to be 
in good position and well-fixed.  The impression was status post 
total hip replacement secondary to femoral neck fracture.  The 
examiner stated that the veteran had no significant pain, however 
given his young age he would likely require a revision at some 
point in the future.

A March 2002 VA orthopedic surgery clinic note described the 
veteran as doing well overall.  He still had occasional hip/groin 
pain, and still required a shoe lift for a 3/4 inch leg length 
discrepancy.  On examination, there was a short leg limp on the 
right.  Range of motion was 0 to 100 degrees; internal rotation, 
20 degrees; external rotation, 40 degrees; abduction, 40 degrees; 
adduction, 20 degrees.  The examiner concluded that the hip 
prosthesis was "overall doing well, but still has baseline 
disabilities that he had prior to the revision surgery".  

The medical evidence of record demonstrates that the veteran's 
current, post-surgical right hip disability is manifested by 
occasional pain, slight limitation of hip motion, and a short-leg 
limp.  This more nearly approximates the criteria for moderately 
severe residuals contemplated for a 50 percent evaluation under 
Code 5054.  In fact, the most recent examiner stated that his 
baseline disability had not changed since before the surgical 
revision.

The appellant has not submitted competent medical evidence 
supporting entitlement to an evaluation greater than 50 percent 
for his right hip disability.  In view of the foregoing, the 
veteran's claim for restoration of a 50 percent evaluation for 
right total hip replacement is granted.  



ORDER

Entitlement to restoration of a 50 percent disability evaluation 
for right total hip replacement is allowed, subject to the 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



